In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 15‐3554

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


JOYCE ADENT, et al.,
                                              Defendants‐Appellants.

         Appeal from the United States District Court for the 
                    Eastern District of Wisconsin.
         No. 2:12‐cv‐01286‐RTR — Rudolph T. Randa, Judge. 


       ARGUED APRIL 19, 2016 — DECIDED MAY 10, 2016


   Before BAUER, POSNER, and FLAUM, Circuit Judges.
   BAUER,  Circuit  Judge.    Following  the  ratification  of  the
United States Constitution, Benjamin Franklin wrote: “[I]n this
world  nothing  can  be  said  to  be  certain,  except  death  and
taxes.” These words are as true today as when Franklin wrote
them  in  1789.  And  when  taxes  are  not  paid,  the  federal
government has many means to ensure prompt collection of
those taxes. So the defendants‐appellants found out the hard
way. 
2                                                             No. 15‐3554

    Leonard and Joyce Adent failed to pay their taxes and the
government filed suit to foreclose on its tax liens attached to
the Adents’ property. The Adents, with their son Derek Adent,
who is also a defendant‐appellant (collectively the “Adents”),1
appeal  the  district  court’s  order  granting  the  government’s
motion for summary judgment in its tax lien foreclosure action
with regard to two parcels of real property. The Adents argue
that  the  government  failed  to  bring  its  foreclosure  action
within the applicable statute of limitations period and that the
properties should not be forcibly sold because of the resulting
prejudice  to  innocent,  non‐delinquent  parties  (Joyce  and
Derek). We reject all of the Adents’ arguments and affirm the
district court’s order. 
                         I.  BACKGROUND
    Leonard and Joyce Adent, who are husband and wife, filed
joint federal income tax returns for the years 1998 and 2001,
showing they owed taxes which they did not pay. The Internal
Revenue  Service  (“IRS”)  assessed  the  federal  income  taxes
owed for 1998 on December 2, 2002, and sent a demand for
payment  to  Leonard  and  Joyce  on  the  same  date.  The  IRS
assessed  the  federal  income  taxes  owed  for  2001  on
February 17, 2003, and sent a demand for payment to Leonard
and Joyce on the same date. As of October 15, 2012, Leonard
and Joyce owed a balance of $90,681.26 for the personal income
taxes for 1998 and 2001. Leonard also owed federal employ‐
ment and unemployment taxes for various periods between


1
   Because all of the parties at issue here have the last name Adent, we will
refer to the interested parties individually by their first names.
No. 15‐3554                                                         3

October 2006 and April 2012. The IRS also assessed Leonard’s
federal  employment  and  unemployment  taxes;  as  of
October 15, 2012, Leonard owed a balance of $65,637.17 for the
employment and unemployment taxes.
    Leonard  and  Joyce  jointly  own  a  residential  piece  of
property,  Parcel  A,  which  is  their  residence.  Leonard  and
Derek jointly own a commercial piece of property, Parcel B,
which is mixed‐use condominium and commercial. Joyce has
office space for her business at Parcel B. By virtue of the IRS
assessments for Leonard’s and Joyce’s personal income taxes
and Leonard’s employment and unemployment taxes, tax liens
attached to Parcels A and B. See 26 U.S.C. §§ 6321, 6322. 
    The government filed suit on December 18, 2012, to reduce
the assessments to judgment, foreclose the liens, and obtain a
sale of Parcels A and B to satisfy the tax debts. The Adents filed
three separate answers to the complaint but did not raise the
statute  of  limitations  as  an  affirmative  defense.  On  July  11,
2014, Leonard and Joyce stipulated to entry of judgment based
upon  the  tax  assessments;  specifically,  Leonard  and  Joyce
stipulated that they jointly and severally owe and are liable for
the unpaid personal income taxes to the IRS in the amount of
$90,681.26 as of October 15, 2012, with penalties and interest
until paid. Likewise, Leonard stipulated that he owes and is
liable for the unpaid employment and unemployment taxes to
the IRS in the amount of $65,637.17 as of October 15, 2012, plus
penalties  and  interest  until  paid.  The  district  court  entered
judgment in favor of the government based on the stipulations.
    Thereafter, the government moved for summary judgment
to foreclose on the liens and to obtain an order for the sale of
4                                                      No. 15‐3554

Parcels A and B. The district court granted the government’s
motion. The district court found that because there were no
innocent party interests in Parcel A, it was required to order
the sale. With regard to Parcel B, the district court found Derek
had an innocent party interest. 
   In  considering  the  factors  prescribed  by  United  States  v.
Rodgers,  461  U.S.  677  (1983),  the  district  court  weighed  the
resultant prejudice to the government of a partial sale and the
resultant prejudice to Derek of a total sale. It found in favor of
the  government:  that  a  total  sale  of  Parcel  B  was  proper.
Leonard, Joyce, and Derek appeal the district court’s decision
ordering the sale of Parcels A and B.
                        II.  DISCUSSION
    We have jurisdiction to hear the Adents’ appeal: the district
court’s order is a final decision. United States v. Davenport, 106
F.3d 1333, 1334–35 (7th Cir. 1997), citing Forgay v. Conrad, 47
U.S. 201, 204 (1848). See also United States v. Williams, 796 F.3d
815,  817  (7th  Cir.  2015)  (citations  omitted).  We  review  the
district  court’s  order  granting  the  government’s  motion  for
summary judgment de novo and construe all facts and reason‐
able inferences in the Adents’ favor. Venters v. City of Delphi,
123 F.3d 956, 962 (7th Cir. 1997) (citations omitted); Davenport,
106  F.3d  at  1334  (citation  omitted).  Summary  judgment  is
proper  when  “the  movant  shows  that  there  is  no  genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Adents
raise  two  main  issues  on  appeal,  a  statute  of  limitations
argument  and  an  innocent  third‐party  interest  argument,
which we address individually. 
No. 15‐3554                                                           5

     We  first consider the  Adents’ argument that the  govern‐
ment failed to file its foreclosure suit within the applicable ten‐
year statute of limitations period as prescribed by 26 U.S.C.
§ 6502(a)(1). The running of the statute of limitations as a bar
to  suit  is  an  affirmative  defense  and  must  be  pleaded  in  a
defendant’s  answer  to  the  complaint.  Fed.  R.  Civ.  P.  8(c);
Venters,  123  F.3d  at  967.  It  has  long  been  recognized  that  a
defendant’s  failure  to  plead  the  statute  of  limitations  as  an
affirmative  defense  in  his  or  her  answer  to  the  complaint
constitutes a waiver of that defense. Venters, 123 F.3d at 967–68
(citations omitted) (statute of limitations defense waived where
not pleaded in answer and raised for first time in response to
motion  for  summary  judgment  without  motion  to  amend
answer). All three Adents failed to plead the statute of limita‐
tions as an affirmative defense in their individual answers to
the complaint. They also failed to argue the statute of limita‐
tions as a bar to suit in opposition to the government’s sum‐
mary judgment motion. And, none of the Adents ever moved
to amend their answers to include the statute of limitations as
an  affirmative  defense.  Therefore,  all  three  Adents  have
waived any statute of limitations argument on appeal.
    Next, we consider the Adents’ argument that the district
court should have exercised its discretion and not ordered the
sale of Parcels A and B. There is no dispute that the tax liens
properly  attached  to  both  properties.  Section  7403  of  the
Internal Revenue Code allows the government to file a civil
suit  to  enforce  its  lien(s)  and  recover  payment  in  any  case
where taxes have not been paid. 26 U.S.C. § 7403(a). Further,
“[t]he  court  …  in  all  cases  where  a  claim  or  interest  of  the
United States therein is established may decree a sale of such
6                                                         No. 15‐3554

property  …  and  a  distribution  of  the  proceeds  of  such  sale
according to the findings of the court in respect to the interests
of the parties and of the United States.” 26 U.S.C. § 7403(c).
There  is  no  provision  for  innocent,  non‐liable  third‐party
interests in the statutory framework.
    The United States Supreme Court addressed the issue of an
innocent third‐party interest in the context of a forced sale in
United States v. Rodgers, 461 U.S. 677 (1983). There, the Supreme
Court found that the plain language of § 7403 contemplates the
sale  of  the  entire  property,  including  innocent  third‐party
interests  in  that  property,  and  that  the  Supremacy  Clause
precludes protection of innocent third‐party interests via state
law. Id. at 693–94, 703–04. Further, § 7403 protects an innocent
third  party’s  interest  by  providing  for  distribution  of  the
proceeds  from  the  court‐ordered  sale  to  the  innocent  third
party to compensate them for their interest. Id. 
    The Supreme Court did not stop there. It recognized the
district  court’s  discretion  to  not  order  a  forced  sale,  but
emphasized that this discretion is not “unbridled.” Id. at 706,
709;  see  also  Davenport,  106  F.3d  at  1338.  The  district  court’s
“limited discretion” under § 7403 is to be “exercised rigorously
and sparingly, keeping in mind the Government’s paramount
interest in prompt and certain collection of delinquent taxes.”
Rodgers, 461 U.S. at 711. The Supreme Court indicated that a
district court has no discretion to deny a forced sale when no
innocent  third‐party  interests  are  at  issue:  “We  can  think  of
virtually no circumstances, for example, in which it would be
permissible to refuse to authorize a sale simply to protect the
interests of the delinquent taxpayer himself or herself.” Id. at
709.
No. 15‐3554                                                             7

     Additionally, the Supreme Court provided a non‐exhaus‐
tive  list  of  four  factors  to  consider  when  an  innocent  third
party has an interest in the property to be sold, recognizing
that “financial compensation may not always be a completely
adequate  substitute  for  a  roof  over  one’s  head.”  Id.  at  704.
These  factors  include:  (1)  the  prejudice  to  the  government’s
interest  as  the  result  of  a  partial,  rather  than  a  total,  sale;
(2) “whether the third party with a non‐liable separate interest
in the property would, in the normal course of events … have
a  legally  recognized  expectation  that  that  separate  property
would not be subject to forced sale by the delinquent taxpayer
or his or her creditors”; (3) the prejudice to the third party as
the  result  of  a  total  sale;  and  (4)  “the  relative  character  and
value of the non‐liable and liable interests held in the prop‐
erty.” Id. at 710–11. 
    With regard to Parcel A, the district court had no discretion
to deny a sale because no innocent third‐party interests were
implicated.  It  is  undisputed  that  Leonard  and  Joyce  are  the
only owners  of Parcel  A.  It  is  undisputed  that Leonard  and
Joyce are jointly and severally liable for the delinquent per‐
sonal income taxes, as Leonard and Joyce stipulated to such.
Because there are no innocent third‐party interests in Parcel A,
the  district  court  was  correct  when  it  determined  it  had  no
discretion to deny the sale.
   With  regard  to  Parcel  B,  Derek  has  an  innocent  half‐
ownership interest in the property, as he is not liable for any of
Leonard’s tax debts. However, there are no circumstances of
undue hardship to Derek that overcome “the Government’s
paramount  interest  in  prompt  and  certain  collection”  of  the
unpaid taxes. Id. at 711. First, the government’s interest would
8                                                         No. 15‐3554

be severely prejudiced by denying the sale of Parcel B. As we
have noted, § 7403 contemplates only a total sale of the entire
property;  §  7403  does  not  provide  for  a  partial  sale,  and  a
partial sale is not a viable, practical option. See e.g., Williams,
796  F.3d  at  818;  Davenport,  106  F.3d  at  1337;  United  States  v.
Trilling, 328 F.2d 699, 703 (7th Cir. 1964). If the sale were to be
denied,  the  government  would  be  precluded  from  any  pro‐
ceeds from Parcel B.
    The other Rodgers factors also weigh in favor of the govern‐
ment. Derek, the non‐delinquent co‐owner of Parcel B, has no
“legally recognized expectation” that his interest would not be
subject to a forced sale due to Leonard’s delinquency. Also, the
prejudice to Derek as the result of a sale is minimal; Derek does
not  reside  in  Parcel  B,  so  dislocation  is  not  a  consideration.
After the sale, Derek will be compensated for his half interest.
Further, Derek may bid on Parcel B at the foreclosure auction,
either to gain the property outright or to attempt to increase
the final sale price. Finally, the “relative character and value of
the  non‐liable  and  liable  interests”  does  not  weigh  in  any
party’s favor. The non‐liable interest of Derek is equal to the
liable interest of Leonard.
    In weighing the Rodgers factors, we find that the Adents
have presented no exceptional circumstances that overcome
the severe prejudice to the government’s “paramount” interest.
The  district  court  was  justified  in  declining  to  exercise  its
extremely limited  discretion to deny  the sale of Parcel  B. In
other words, the Adents have not presented any evidence that
would justify anything less than the sale of Parcel B. We have
repeatedly  affirmed  the  district  courts’  sound  discretion  in
ordering sales where innocent third‐party interests are impli‐
No. 15‐3554                                                      9

cated. See, e.g., Williams, 796 F.3d at 818; Davenport, 106 F.3d at
1338; Trilling, 328 F.2d at 703. The facts of this case are germane
to tax lien foreclosure actions and do not justify a change in
course in our precedent. Because there is no dispute of material
fact,  summary  judgment  in  favor  of  the  government  was
proper.
   All other arguments made by the Adents are meritless and
need not be addressed. United States v. Cunningham, 429 F.3d
673, 678 (7th Cir. 2005) (citations omitted).
                      III.  CONCLUSION
    For  the  foregoing  reasons,  we  AFFIRM  the  order  of  the
district court.